                                                                                           FILED
                                                                                  2019 Dec-02 AM 11:32
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

JUSTIN DALE LOWE,                           )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )           Civil Action Number
                                            )        1:18-cv-01252-AKK-GMB
SHERIFF DENNIS GREEN, et al.,               )
                                            )
       Defendants.                          )


                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report recommending the court dismiss all of

Justin Dale Lowe’s claims, except those alleging the Defendants Green and Kilgore

denied Lowe medical care for his teeth and numb legs. See doc. 22. No objections

have been filed.

      After careful consideration of the record in this case, including the magistrate

judge’s report, the court hereby ADOPTS the magistrate judge’s report and

ACCEPTS his recommendation. It is therefore ORDERED that all of Lowe’s

claims, except those alleging that Officers Green and Kilgore denied him medical

care for his teeth and numb legs, are DISMISSED pursuant to 28 U.S.C. § 1915A(b).

It is further ORDERED that the remaining claims are REFERRED to the

magistrate judge for further proceedings.
DONE the 18th day of November, 2019.


                            _________________________________
                                     ABDUL K. KALLON
                              UNITED STATES DISTRICT JUDGE
